EXECUTION VERSION












SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN)
dated and effective as of
August 30, 2019,
among
The Subsidiaries of CEC Entertainment, Inc. Named Herein
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent



TABLE OF CONTENTS
Page
1.DEFINITIONS    1
2.THE GUARANTY    1
3.FURTHER ASSURANCES    4
4.PAYMENTS FREE AND CLEAR OF TAXES    4
5.OTHER TERMS    5
6.INDEMNITY; SUBROGATION AND SUBORDINATION    6
7.GOVERNING LAW    8
8.JURISDICTION; CONSENT TO SERVICE OF PROCESS    8
9.WAIVER OF JURY TRIAL    9
10.RIGHT OF SET-OFF    9
11.ADDITIONAL SUBSIDIARIES    10
12.AGENCY OF BORROWER FOR SUBSIDIARY GUARANTORS    10



This SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN), dated as of August 30, 2019
(as amended, restated, supplemented or otherwise modified from time to time,
this “Guaranty”), by and among each Subsidiary listed on the signature page
hereof and each other Subsidiary that becomes a party hereto after the date
hereof (collectively, the “Subsidiary Guarantors”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, together with any
successors and permitted assigns thereto, the “Administrative Agent”) for the
Secured Parties.
WITNESSETH:
WHEREAS, Queso Holdings Inc. a Delaware corporation (together with its
successors and assigns, “Holdings”), CEC Entertainment, Inc., a Kansas
corporation (together with its successors and assigns, the “Borrower”), the
Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent, have entered into that certain First Lien
Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “First Lien Credit
Agreement”), providing for the extension of credit to the Borrower;
WHEREAS, it is a condition to the extension of credit to the Borrower under the
First Lien Credit Agreement that each Subsidiary Guarantor shall have executed
and delivered this Guaranty to guarantee the Obligations; and
WHEREAS, each Subsidiary Guarantor will obtain benefits from the extension of
credit to the Borrower, and accordingly desires to execute this Guaranty in
order to satisfy the conditions described in the preceding paragraph and to
induce the Lenders to extend credit to the Borrower.
Accordingly, the parties hereto agree as follows:

1.DEFINITIONS
Capitalized terms used herein shall have the meanings assigned to them in the
First Lien Credit Agreement unless otherwise defined herein. References to this
“Guaranty” shall mean this Guaranty, including all amendments, modifications and
supplements and any annexes, exhibits and schedules to any of the foregoing, and
shall refer to this Guaranty as the same may be in effect at the time such
reference becomes operative. The rules of construction specified in Section 1.02
of the First Lien Credit Agreement also apply to this Guaranty.

2.    THE GUARANTY
(a)    Guaranty of Guaranteed Obligations. Subject to the limitations set forth
in clause (g) of this Section 2, each Subsidiary Guarantor unconditionally
guarantees to the Administrative Agent, jointly and severally with the other
Subsidiary Guarantors, as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the Obligations (the “Guaranteed
Obligations”) for the benefit of the Secured Parties. Each Subsidiary Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligation. Each Subsidiary Guarantor waives presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.
(b)    Guaranty of Payment. Each Subsidiary Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.
(c)    No Limitations. Except for termination or release of a Subsidiary
Guarantor’s obligations hereunder as expressly provided for in Section 5(g), and
subject to the limitations set forth in clause (g) of this Section 2, the
obligations of each Subsidiary Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, the obligations
of each Subsidiary Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Subsidiary Guarantor under this Guaranty; (iii) the failure to perfect any
security interest in, or the exchange, substitution, release or any impairment
of, any security held by the Administrative Agent or any other Secured Party for
the Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Subsidiary Guarantor or otherwise operate as a discharge of any Subsidiary
Guarantor as a matter of law or equity (other than the payment in full in cash
in immediately available funds of all the Guaranteed Obligations); (vi) any
illegality, lack of validity or enforceability of any Guaranteed Obligation;
(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation (other than the payment in full in cash
in immediately available funds of all the Guaranteed Obligations); (viii) the
existence of any claim, set-off or other rights that such Subsidiary Guarantor
may have at any time against the Borrower, any Agent, or any other corporation
or person, whether in connection herewith or any unrelated transactions;
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim; and (ix) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by any Agent that might otherwise constitute a
defense to, or a legal or equitable discharge of, the Borrower or any other Loan
Party or any other guarantor or surety (other than defense of payment or
performance). Each Subsidiary Guarantor expressly authorizes the Secured Parties
(or the Agents on behalf of the Secured Parties) to take and hold security for
the payment and performance of the Guaranteed Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Subsidiary Guarantor hereunder. To the fullest extent
permitted by applicable law, each Subsidiary Guarantor waives any defense based
on or arising out of any defense of any other Subsidiary Guarantor or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Subsidiary
Guarantor, other than the payment in full in cash in immediately available funds
of all the Guaranteed Obligations. The Agents and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Subsidiary Guarantor hereunder except to the extent the
Guaranteed Obligations have been paid in full in cash in immediately available
funds. To the fullest extent permitted by applicable law, each Subsidiary
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such
Subsidiary Guarantor against any other Subsidiary Guarantor, as the case may be,
or any security.
(d)    Reinstatement. Notwithstanding the provisions of Section 5(g)(i), each
Subsidiary Guarantor agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payment had not been made.
(e)    Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Subsidiary Guarantor by virtue hereof,
but subject to the limitations set forth in clause (g) of this Section 2, upon
the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Party in cash in
immediately available funds the amount of such unpaid Guaranteed Obligation.
Upon payment by any Subsidiary Guarantor of any sums to the Administrative Agent
as provided above, all rights of such Subsidiary Guarantor against the Borrower
or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Section 6.
(f)    Information. Each Subsidiary Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Subsidiary Guarantor assumes and incurs hereunder,
and agrees that neither the Administrative Agent nor any other Secured Party
will have any duty to advise such Subsidiary Guarantor of information known to
it or any of them regarding such circumstances or risks.
(g)    Maximum Liability. Each Subsidiary Guarantor, and by its acceptance of
this Guaranty, the Administrative Agent and each Secured Party hereby confirms
that it is the intention of all such persons that this Guaranty and the
Guaranteed Obligations of each Subsidiary Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of the U.S. Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Guaranteed Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Secured Parties and the Subsidiary Guarantors hereby irrevocably
agree that the Guaranteed Obligations of each Subsidiary Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of such Subsidiary Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

3.    FURTHER ASSURANCES
Each Subsidiary Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any additional instruments or documents reasonably considered necessary by the
Administrative Agent to cause this Guaranty to be, become or remain valid and
effective in accordance with its terms.

4.    PAYMENTS FREE AND CLEAR OF TAXES
Each Subsidiary Guarantor agrees that it will perform or observe all of the
terms, covenants and agreements that Section 2.17 of the First Lien Credit
Agreement requires such Subsidiary Guarantor to perform or observe, subject to
the qualifications set forth therein.

5.    OTHER TERMS
(a)    Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
Loans and other extensions of credit under the Loan Documents.
(b)    Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.
(c)    Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(d)    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be given as provided in Section 9.01 of
the First Lien Credit Agreement.
(e)    Successors and Assigns. Whenever in this Guaranty any Subsidiary
Guarantor is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party (in accordance with the terms of
the First Lien Credit Agreement); and all covenants, promises and agreements by
any Subsidiary Guarantor that are contained in this Guaranty shall bind and
inure to the benefit of its respective permitted successors and assigns.
(f)    No Waiver; Cumulative Remedies; Amendments. No failure or delay by any
Agent in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies of the
Administrative Agent hereunder are cumulative and are not exclusive of any
rights, powers or remedies that it would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Subsidiary
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by this Section 5(f), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of any Loan or the
issuance of any Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Subsidiary Guarantor in any case shall entitle any
Subsidiary Guarantor to any other or further notice or demand in similar or
other circumstances. When making any demand hereunder against any of the
Subsidiary Guarantors, the Administrative Agent or any other Secured Party may,
but shall be under no obligation to, make a similar demand on the Borrower or
any other Subsidiary Guarantor or guarantor, and any failure by the
Administrative Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any other Subsidiary Guarantor or
guarantor or any release of the Borrower or any other Subsidiary Guarantor or
guarantor shall not relieve any of the Subsidiary Guarantors in respect of which
a demand or collection is not made or any of the Subsidiary Guarantors not so
released of their several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any other Secured Party against any of the
Subsidiary Guarantors. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings. Neither this Guaranty nor
any provision hereof may be waived, amended or modified (other than termination
or release of this Guaranty pursuant to Section 5(g)) except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Subsidiary Guarantor or Subsidiary Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the First Lien Credit Agreement.
(g)    Termination and Release.
(i)    This Guaranty shall automatically terminate on the Termination Date.
(ii)    A Subsidiary Guarantor shall automatically be released from its
obligations hereunder in accordance with Section 9.18 of the First Lien Credit
Agreement.
(iii)    In connection with any termination or release pursuant to this Section
5(g), the Administrative Agent shall execute and deliver to the Borrower all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 5(g) shall be made without recourse to or warranty by the Administrative
Agent. The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent in connection with the execution
and delivery of such documents.
(h)    Counterparts. This Guaranty may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract. Delivery of an executed counterpart
to this Guaranty by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.

6.    INDEMNITY; SUBROGATION AND SUBORDINATION
(a)    Indemnity and Subrogation. In addition to all such rights of indemnity
and subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 6(c)), the Borrower agrees that (i) in the event a payment
shall be made by any Subsidiary Guarantor under this Guaranty in respect of any
Guaranteed Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to any Security
Document to satisfy in whole or in part a Guaranteed Obligation of the Borrower,
the Borrower shall indemnify such Subsidiary Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.
(b)    Contribution and Subrogation. Each Subsidiary Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6(c)) that, in the event a payment shall
be made by any other Subsidiary Guarantor hereunder in respect of any Guaranteed
Obligation or assets of any other Subsidiary Guarantor shall be sold pursuant to
any Security Document to satisfy any Guaranteed Obligation owed to any Secured
Party and such other Subsidiary Guarantor (the “Claiming Guarantor”) shall not
have been fully indemnified by the Borrower as provided in Section 6(a) hereof,
the Contributing Guarantor shall indemnify the Claiming Guarantor in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Subsidiary Guarantors on the date hereof (or, in the case of
any Subsidiary Guarantor becoming a party hereto pursuant to Section 5.10 of the
First Lien Credit Agreement, the date of the supplement hereto executed and
delivered by such Subsidiary Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6(b) shall be
subrogated to the rights of such Claiming Guarantor under Section 6(a) hereof to
the extent of such payment. The provisions of this Section 6(b) shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the other Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.
(c)    Subordination. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Subsidiary Guarantors under Sections 6(a) and 6(b)
and all other rights of indemnity, contribution or subrogation of any Subsidiary
Guarantor under applicable law or otherwise shall be fully subordinated to the
Guaranteed Obligations until the occurrence of the Termination Date.
Notwithstanding any payment or payments made by any of the Subsidiary Guarantors
hereunder or any set-off or appropriation or application of funds of any of the
Subsidiary Guarantors by any Secured Party, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or any other Subsidiary Guarantor
or any collateral security or guarantee or right of set-off held by any Secured
Party for the payment of the Guaranteed Obligations until the Termination Date
shall have occurred, nor shall any Subsidiary Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Subsidiary
Guarantor in respect of payments made by such Subsidiary Guarantor hereunder
until the Termination Date shall have occurred. If any amount shall be paid to
any Subsidiary Guarantor on account of such subrogation rights at any time prior
to the Termination Date of the Guaranteed Obligations, such amount shall be held
by such Subsidiary Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Subsidiary Guarantor, and
shall, forthwith upon receipt by such Subsidiary Guarantor, be paid to the
Administrative Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
First Lien Credit Agreement. No failure on the part of the Borrower or any
Subsidiary Guarantor to make the payments required by Sections 6(a) and 6(b) (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of the Borrower with respect to
the Obligations or any Subsidiary Guarantor with respect to its obligations
hereunder, and the Borrower shall remain liable for the full amount of the
Obligations and each Subsidiary Guarantor shall remain liable for the full
amount of the obligations of such Subsidiary Guarantor hereunder.

7.    GOVERNING LAW
THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.



8.    JURISDICTION; CONSENT TO SERVICE OF PROCESS
(a)    Each Subsidiary Guarantor irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Agent, any Secured Party, or any Affiliate of the
foregoing, in any way relating to this Guaranty or the transactions relating
hereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Administrative Agent or any Secured
Party may otherwise have to bring any action or proceeding relating to this
Guaranty against any Subsidiary Guarantor or its properties in the courts of any
jurisdiction.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 5(d). Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by law.

9.    WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.RIGHT OF SET-OFF
If an Event of Default shall have occurred and be continuing, each Lender and
each Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender or such Issuing
Bank to or for the credit or the account of any Subsidiary Guarantor against any
of and all the obligations of such Subsidiary Guarantor now or hereafter
existing under this Guaranty owed to such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Guaranty and although such obligations may be unmatured;
provided, however, that any Defaulting Lender’s set-off right hereunder shall be
subject to Section 9.06 of the First Lien Credit Agreement. Notwithstanding
anything to the contrary contained herein, no Lender, no Issuing Bank nor or any
of its respective Affiliates shall have a right to set off and apply any
deposits held by, or other Indebtedness owing by, such Lender, such Issuing Bank
or any of its Affiliates to or for the credit or the account of any subsidiary
of a Loan Party that (i) is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code or (ii) is a subsidiary of a person described in
clause (i), unless (in either case) such subsidiary is not a direct or indirect
Subsidiary of the Borrower. Each Lender and each Issuing Bank agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or such Issuing Bank; provided that the failure
to give such notice shall not affect the validity of such set off and
application. The rights of each Lender and each Issuing Bank under this Section
10 are in addition to other rights and remedies (including other rights of set
off) that such Lender or such Issuing Bank may have.

10.    ADDITIONAL SUBSIDIARIES
Upon execution and delivery by any Subsidiary of the Borrower that is required
to become a party hereto by Section 5.10 of the First Lien Credit Agreement (or
that is referred to in clause (b) of the definition of Subsidiary Loan Party) of
an instrument substantially in the form of Exhibit A hereto (or another
instrument reasonably satisfactory to the Administrative Agent and the
Borrower), such Subsidiary shall become a Subsidiary Guarantor hereunder with
the same force and effect as if originally named as a Subsidiary Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Guaranty. The rights and obligations of each
party to this Guaranty shall remain in full force and effect notwithstanding the
addition of any new party to this Guaranty. Each reference to “Subsidiary
Guarantor” or “Guarantor” in this Guaranty shall be deemed to include such
Subsidiary.

11.    AGENCY OF BORROWER FOR SUBSIDIARY GUARANTORS
Each of the Subsidiary Guarantors hereby appoints the Borrower as its agent for
all purposes relevant to this Guaranty and the other Loan Documents, including
the giving and receipt of notices and the execution and delivery of all
documents, instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.


[remainder of page intentionally left blank; signature pages follow]



IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered as of the date first above written.
CEC ENTERTAINMENT LEASING COMPANY
PETER PIPER HOLDINGS, INC.
PETER PIPER, INC.
SB HOSPITALITY CORPORATION
SPT DISTRIBUTION COMPANY, INC.
CEC ENTERTAINMENT HOLDINGS, LLC
CEC ENTERTAINMENT CONCEPTS, L.P., each as a Subsidiary Guarantor


By:
    /s/ Blake Huggins        
Name: Blake Huggins
Title: Treasurer

CEC LEASEHOLDER, LLC
CEC LEASEHOLDER #2, LLC
CEC ENTERTAINMENT
INTERNATIONAL, LLC
TEXAS PP BEVERAGE, INC., each
as a Subsidiary Guarantor




By:
    /s/ David A. Deck        
Name: David A. Deck
Title: Secretary

HOSPITALITY DISTRIBUTION INCORPORATED, as a Subsidiary Guarantor




By:
    /s/ David A. Deck        
Name: David A. Deck
Title: President




BHC ACQUISITION CORPORATION
SB HOSPITALITY CORPORATION, each
as a Subsidiary Guarantor






By:
    /s/ Maribel Alamillo        
Name: Maribel Alamillo
Title: President

PETER PIPER MEXICO, LLC, as a
Subsidiary Guarantor






By:     /s/ Thomas Leverton        
Name: Thomas Leverton
Title: Manager

PETER PIPER TEXAS, LLC, as a Subsidiary Guarantor






By:        /s/ David Schroedle        
Name: David Schroedle
Title: Manager



Accepted and Agreed to:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent




By:
/s/ John D. Toronto    
Name: John D. Toronto
Title: Authorized Signatory

By:
/s/ Emerson Almeida    
Name: Emerson Almeida
Title: Authorized Signatory


Exhibit A
to the Subsidiary Guarantee Agreement (First Lien)


SUPPLEMENT NO. __
TO SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN)


SUPPLEMENT NO. __, dated as of ______ __, ____ (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), to the
Subsidiary Guarantee Agreement (First Lien), dated as of August 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), among each Subsidiary listed on the signature page thereof and each
other Subsidiary that became a party thereto after the date thereof (each an
“Existing Guarantor” and collectively, the “Existing Guarantors”) and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”)
for the Secured Parties.
A.    Reference is made to the First Lien Credit Agreement dated as of August
30, 2019 (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “First Lien Credit Agreement”), among Queso Holdings Inc., a
Delaware corporation (“Holdings”), CEC Entertainment, Inc. (the “Borrower”), the
Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Credit Agreement.
C.    Each Existing Guarantor has entered into the Guaranty in order to induce
the Lenders to make Loans and each Issuing Bank to issue Letters of Credit.
Section 11 of the Guaranty provides that additional Subsidiaries may become
Subsidiary Guarantors (as defined in the Guaranty) under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Borrower (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the First Lien Credit
Agreement to become a Subsidiary Guarantor under the Guaranty in order to induce
the Lenders to maintain and/or make additional Loans and each Issuing Bank to
maintain and/or issue additional Letters of Credit, and as consideration for
Loans previously made and Letters of Credit previously issued.
Accordingly, the New Subsidiary agrees as follows:
SECTION 1. In accordance with Section 11 of the Guaranty, the New Subsidiary by
its signature below becomes a Subsidiary Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Subsidiary Guarantor
and the New Subsidiary hereby agrees to all the terms and provisions of the
Guaranty applicable to it as a Subsidiary Guarantor thereunder. In furtherance
of the foregoing, the New Subsidiary does hereby guarantee to the Administrative
Agent the due and punctual payment of the Guaranteed Obligations (as defined in
the Guaranty) as set forth in the Guaranty. Each reference to a “Subsidiary
Guarantor” or a “Guarantor” in the Guaranty and in this Supplement shall be
deemed to include the New Subsidiary. The Guaranty is hereby incorporated herein
by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary. Delivery of an executed counterpart
to this Supplement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
SECTION 5. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.
SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Administrative Agent.
[remainder of page intentionally left blank; signature page follows]



IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Guaranty as of the day and year first above written.
[Name of New Subsidiary]
By:

Name:
Title:



Doc#: US1:13053434v8